Name: Commission Implementing Decision (EU) 2016/419 of 18 March 2016 on the non-compliance of unit rates for charging zones for 2016 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 1588) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: air and space transport;  economic geography;  marketing;  transport policy;  prices
 Date Published: 2016-03-22

 22.3.2016 EN Official Journal of the European Union L 75/60 COMMISSION IMPLEMENTING DECISION (EU) 2016/419 of 18 March 2016 on the non-compliance of unit rates for charging zones for 2016 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 1588) (Only the Dutch, French and German texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1), and in particular Article 15(4) thereof, Having regard to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (2), and in particular Article 17(1)(e) thereof, Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3) and Commission Implementing Regulation (EU) No 390/2013 (4). (2) Commission Implementing Decision 2014/132/EU (5) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period, which covers the years 2015 to 2019 inclusive. (3) Pursuant to Article 17(1)(b) and (c) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones for 2015 submitted by the Member States to the Commission by 1 June 2014 following the requirements of Article 9(1) and 9(2) of that Regulation. That assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rates with the support of Eurocontrol's Performance Review Unit and Central Route Charges Office, using the data and additional information provided by the Member States by 1 June 2015 as well as the reports of national supervisory authorities on the assessment of costs exempt from the cost-sharing mechanism submitted in accordance with Article 14(2)(f) of Implementing Regulation (EU) No 391/2013. The Commission assessment also took into account the explanations given and corrections made before the consultation meeting on the unit rates for 2016 for en route services that was held on 25 and 26 June 2015 in application of Article 9(1) of Implementing Regulation (EU) No 391/2013, as well as the corrections made by Member States to the unit rates following subsequent contacts with the Commission. (5) On the basis of that assessment, having regard to Commission Implementing Decision (EU) 2015/670 (6), and Commission Implementing Decision (EU) 2016/420 (7), the Commission has found, in accordance with Article 17(1)(e) of Implementing Regulation (EU) No 391/2013, that the 2016 unit rates for charging zones of Belgium, Luxembourg, France, Germany, and the Netherlands, are not in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (6) Article 11(1) of Implementing Regulation (EU) No 390/2013 provides that the national supervisory authorities of the Member States are to draw up performance plans containing targets consistent with the Union-wide performance targets. Pursuant to Article 11(2) and Annex IV to Implementing Regulation (EU) No 391/2013, unit rates are calculated on the basis of the en route determined costs and the forecast service units specified in the performance plan of a Member State, i.e. the en route determined unit costs. Until the performance targets of Belgium, France, Germany, Luxembourg and the Netherlands are considered consistent with Union-wide targets, the unit rates calculated on their basis cannot be considered compliant with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (7) Pursuant to Article 17(1)(e) of Implementing Regulation (EU) No 391/2013, the Member States concerned should be notified of the Commission's findings. (8) In accordance with Article 17(1)(e) of Implementing Regulation (EU) No 391/2013, Member States shall within 1 month submit to the Commission revised unit rates, HAS ADOPTED THIS DECISION: Article 1 The unit rates for charging zones for 2016 set out in the Annex are not in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Grand Duchy of Luxembourg, and the Kingdom of the Netherlands. Done at Brussels, 18 March 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 128, 9.5.2013, p. 31. (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (5) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). (6) Commission Implementing Decision (EU) 2015/670 of 27 April 2015 on the compliance of unit rates for charging zones for 2015 under Article 17 of Implementing Regulation (EU) No 391/2013 (OJ L 110, 29.4.2015, p. 25). (7) Commission Implementing Decision (EU) 2016/420 of 18 March 2016 on the non-compliance of unit rates for charging zones for 2015 under Article 17 of Implementing Regulation (EU) No 391/2013 (see page 63 of this Official Journal). ANNEX Submitted en route unit rates for charging zones for 2016 found not to be in compliance Charging zone Submitted 2016 en route unit rate in national currency (*) (ISO Code) 1 Belgium-Luxembourg 65,41 2 France 67,54 3 Germany 82,59 4 Netherlands 67,00 (*) These unit rates do not include the administrative unit rate referred to in Article 18(1) of Implementing Regulation (EU) No 391/2013 and applying to those States parties to Eurocontrol's Multilateral Agreement relating to route charges.